Exhibit 10.30

LANDLORD’S CONSENT TO ASSIGNMENT OF LEASE

IN CONNECTION WITH ACQUISITION

This Landlord’s Consent to Assignment of Lease in Connection with Acquisition
(this “Agreement”), effective as of the 28th day of October, 2011, by and
between S/I NORTH CREEK I, LLC, a Washington limited liability company
(“Landlord”), and MEDICIS TECHNOLOGIES CORPORATION (f/k/a LipoSonix, Inc.), a
Delaware corporation (“Tenant”).

Recitals

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
May 30, 2007 (the “Lease”), for the lease of that certain premises consisting of
approximately 24,705 square feet in Building 2 of the Schnitzer North Creek
Business Center located at 11818 North Creek Parkway N., Bothell, WA 98011 (the
“Premises”);

WHEREAS, effective as of September 12, 2011, Medicis Pharmaceutical Corporation
(“Parent”) entered into a stock purchase agreement with Solta Medical, Inc., a
Delaware corporation (“Solta”), pursuant to which Solta agreed to acquire from
Parent all the outstanding shares of the Tenant (the “Transaction”);

WHEREAS, Section 15.05 of the Lease requires Landlord’s consent to the
Transaction;

WHEREAS, Tenant has requested that Landlord consent to the Transaction and has
also requested that Landlord agree to release the Guaranty made September 3,
2008 by Parent in favor of Landlord (the “Parent Guaranty”) and to replace the
Parent Guaranty with a guaranty of the Lease by Solta; and

WHEREAS, Landlord is willing to consent to the Transaction and to release the
Parent Guaranty subject to the terms and conditions set forth below.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

Section 1. Defined Terms. Unless otherwise defined in this Agreement,
capitalized terms used herein shall have the same meaning as they are given in
the Lease.

Section 2. Consent to Transaction. Landlord consents to the Transaction subject
to (a) receipt by Landlord of two originals of this Agreement as fully executed
and acknowledged by Tenant, and (b) receipt by Landlord of two originals of the
Guaranty of Lease in the form attached hereto as Schedule 1, as fully executed
and acknowledged by Solta.

Section 3. Release of Parent Guaranty. Landlord hereby absolutely and
irrevocably releases and discharges Parent from and against any and all claims,
demands, causes of actions, suits, liabilities and obligations, and all costs
and expenses, under the Parent Guaranty whether heretofore arising and/or as of
the date hereof existing, and hereby absolutely and irrevocably terminates the
Parent Guaranty.



--------------------------------------------------------------------------------

Section 4. Waiver of Termination. By countersigning below, Landlord
affirmatively agrees, for purposes of this Transaction only, to waive its rights
of recapture and termination under Section 15.01 of the Lease.

Section 5. General Provisions. Except as otherwise expressly stated in this
Agreement, nothing contained herein shall:

(a) Operate as a representation or warranty by Landlord of any nature
whatsoever;

(b) Operate as an approval of or consent by Landlord to any of the specific
terms, covenants, conditions, provisions or agreements in connection with the
Transaction and Landlord shall not be bound thereby;

(c) Be construed to modify, waive or affect any of the terms, covenants,
conditions, provisions or agreements of the Lease, or to waive any breach
thereof, or any of Landlord’s rights as the landlord thereunder, or to enlarge
or increase Landlord’s obligations as the landlord thereunder; or

(d) Be construed as a consent by Landlord to any further assignment or
subletting by Tenant, it being clearly understood that any such further
assignment or subletting shall require the consent of the Landlord to the extent
required pursuant to Article XV of the Lease.

Section 6. Miscellaneous.

(a) Attorney’s Fees. If any party to this Agreement commences an action against
any other party to this Agreement arising out of or in connection with this
Agreement, the prevailing party shall be entitled to recover from the losing
party reasonable attorneys’ fees and costs of suit.

(b) Successors. This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.

(c) Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which
together shall be deemed a single document.

Section 7. Ratification. Except as expressly set forth herein or in the
Landlord’s Consent to Assignment of Lease in Connection with Merger dated
September 21, 2008, the terms and conditions of the Lease shall remain in full
force and effect and are hereby ratified by Landlord and Tenant.

* * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first written above.

 

LANDLORD:

S/I NORTH CREEK I, LLC

a Washington limited liability company

By:

 

/s/ Alan Cantlin

Its:

 

Investment Director

Date:

 

10/31/11

 

TENANT:

MEDICIS TECHNOLOGIES CORPORATION (f/k/a LipoSonix,Inc.)

A Delaware corporation

By:

 

/s/ Jens Quistgaard

Its:

 

President & GM

Date:

 

28.Oct.2011

 

SOLTA:

SOLTA MEDICAL INC.

A Delaware corporation

By:

 

/s/ John F. Glenn

Its:

 

Chief Financial Officer

Date:

 

10/28/11



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )       ) ss.    COUNTY OF KING    )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 31st day of October, 2011, before me personally appeared Alan Cantlin,
to me known to be the Investment Director of S/I NORTH CREEK I, LLC, the company
that executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said company, for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

/s/ Kathleen L. Reilly

 

Notary Public in and for the State of Washington,

residing at Seattle, WA

My commission expires: June 8, 2013

 

LOGO [g274196cm-97b.jpg]



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )       ) ss.    COUNTY OF KING    )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 28th day of October, 2011, before me personally appeared Jens
Quistgaard, to me known to be the President & GM of MEDICIS TECHNOLOGY
CORPORATION (f/k/a LipoSonix, Inc.), a Delaware corporation, the corporation
that executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

/s/ Jiantao Su

 

Notary Public in and for the State of Washington,

residing at 4920 East Mercer Way, Mercer Island, WA 98040

My commission expires: January 11, 2015

 

LOGO [g274196cm-98b.jpg]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF GUARANTY

GUARANTY

This Guaranty is made to that certain Lease Agreement (the “Lease”), dated
May 30, 2007, between S/I NORTH CREEK I, LLC, a Washington limited liability
company, as Landlord and MEDICIS TECHNOLOGY CORPORATION (f/k/a LipoSonix, Inc.),
a Delaware corporation, as Tenant, and by this reference shall become a part of
such Lease. This Guaranty is being made in connection with and as a condition to
Landlord’s Consent and Assignment in Connection with Acquisition dated
October 28, 2011, as executed by Landlord and Tenant.

In consideration of, and as an inducement for the granting, execution and
delivery of the Lease and other good and valuable consideration paid by the
Landlord to the undersigned (hereinafter jointly and severally called the
“Guarantor”) hereby unconditionally and irrevocably guarantees the punctual
payment of all “Base Rent” and “Additional Rent,” as defined in the Lease, and
all other payments required to be paid by Tenant under the Lease, and the prompt
performance of all other obligations of Tenant under the Lease. If Guarantor
consists of more than one person or entity, all liability of Guarantor hereunder
shall be joint and several.

Guarantor shall be directly and primarily liable to Landlord for any amount due
from Tenant under the Lease, without requiring that Landlord first proceed
against Tenant, join Tenant in any proceeding brought to enforce this Guaranty,
or exhaust any security held by Landlord. Guarantor agrees that Landlord may
deal with Tenant in any manner in connection with the Lease without the
knowledge or consent of Guarantor and without affecting Guarantor’s liability
under this Guaranty.

Without limiting the generality of the foregoing, Guarantor agrees that any
renewal, extension of time, assignment of the Lease, amendment or modification
to the Lease, delay or failure by Landlord in the enforcement of any right under
the Lease, or compromise of the amount of any obligation or liability under the
Lease made with or without the knowledge or consent of Guarantor shall not
affect Guarantor’s liability under this Guaranty. Guarantor’s liability under
this Guaranty is absolute and continuing shall not be affected by: (i) any
bankruptcy, reorganization, insolvency or similar proceeding affecting Tenant,
nor by any termination or disaffirmance of the Lease or any of Tenant’s
obligations thereunder in connection with such proceeding, (ii) any lack of
validity or enforceability of the Lease, (iii) any law, regulation order of any
jurisdiction affecting any term of the Lease or any of Landlord’s rights with
respect thereto, or (iv) any other circumstance which might otherwise constitute
a defense, set-off or counterclaim applicable to the Lease. This Guaranty shall
remain in full force and effect until the performance in full to Landlord’s
satisfaction of all obligations of Tenant under the Lease.

So long as any obligations of Tenant to Landlord remain outstanding, Guarantor
hereby waives any claim or other right now existing or hereafter acquired
against Tenant that arises from the performance of Guarantor’s obligations under
this Guaranty, including, without limitation, any rights of contribution,
indemnity, subrogation, reimbursement or exoneration.



--------------------------------------------------------------------------------

Guarantor hereby agrees to indemnify, protect, defend and hold Landlord harmless
from and against all claims, liabilities, losses and expenses, including legal
fees, suffered or incurred by Landlord as a result of claims to avoid any
payment received by Landlord from Tenant with respect to the obligations of
Tenant under the Lease.

Guarantor hereby waives presentment, protest, notice of default, demand for
payment and all other suretyship defenses whatsoever with respect to any payment
guaranteed under this Guaranty, and agrees to pay unconditionally upon demand
all amounts owed under the Lease. Guarantor further waives the benefit of any
statute of limitations affecting Guarantor’s liability under this Guaranty.

No failure or delay on the part of Landlord in the exercise of any power, right
or privilege under this Guaranty or the Lease and no course of dealing with
respect thereto shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any power, right or privilege thereunder preclude any other
or further exercise thereof or the exercise of any other power, right or
privilege. All rights and remedies exiting under this Guaranty and the Lease are
cumulative to, and not exclusive of, any rights and remedies provided by law or
otherwise available.

This Guaranty, and all obligations of any Guarantor hereunder, shall terminate
upon payment in full of all guaranteed obligations. If, at any time, all or part
of any payment of the guaranteed obligations theretofore made by any Guarantor
or any other person is rescinded or otherwise must be returned by Landlord for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of any Guarantor or any other person), this Guaranty shall
continue to be effective or shall be reinstated as to the guaranteed obligations
which were satisfied by the payment to be rescinded or returned, all as though
such payment had not been made.

If any action is brought to interpret or enforce this Guaranty, in connection
with this Guaranty, the Lease or the collection of any payment under this
Guaranty or the Lease, the prevailing party in such action shall be entitled to
recover its attorneys’ fees, costs and disbursements in connection therewith, as
determined by the court before which such action or appeal is heard, in addition
to any other relief to which the prevailing party may be entitled. Any amount
owing under this Guaranty shall bear interest from the date such amount was
payable to Landlord to the date of repayment at a rate equal to the lesser of
12% and the maximum rate permitted by law.

Landlord shall have the unrestricted right to assign this Guaranty in connection
with an assignment of the Lease without the consent of, or any other action
required by, Guarantor. Each reference in this Guaranty to Landlord shall be
deemed to include its successors and assigns, to whose benefit the provisions of
this Guaranty shall also inure. Each reference in this Guaranty to the Guarantor
shall be deemed to include the successors and assigns of Guarantor, all of whom
shall be bound by the provisions of this Guaranty. Within ten (10) days after
written demand therefor from Landlord, Guarantor shall execute and deliver to
Landlord a statement in writing certifying that this Guaranty is unmodified and
in full force and effect, which statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the premises or property. If any
provision of this Guaranty is held to be invalid or unenforceable, the validity
and enforceability of the other provisions of this Guaranty shall not be
affected.